DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution History
The prosecution history of this application is that the current examiner is taking over the case from a previous examiner. There have been two non-final Detailed Actions, dated April 14, 2020 and October 7, 2020, neither written by the current examiner. An interview was conducted with the current examiner; Supervisory Patent Examiner, Hunter Lonsberry; and the applicant’s representative, David Vaughan. 

Response to Arguments
The amendment filed January 5, 2021 has been entered. Claims 1-11 are pending in the application. Claims 1, 10, and 11 have been amended and they are the only independent claims. The remaining claims are in original form. 
The applicant argues in the Remarks, dated January 5, 2021, on page 7, under the heading “Double Patenting,” that the double patenting rejection made on the non-final Detailed Action dated October 7, 2020 should be withdrawn because the amendments to the claims of the instant application now make the claims patentably distinct. This argument is persuasive because the claims now recite limitations involving displaying the positional relationship between the designed terrain and the work implement on a guidance screen and changing the display in response to the change of the position of the designed terrain in response to the operation of the first operating 
The applicant argues in the Remarks, dated January 5, 2021, on page 7, under the heading “Rejection - 35 U.S.C. §103,” that the cited references of Griffith and Hayashi do not read on the claim limitations filed January 5, 2021. However, the applicant makes no specific argument against Griffith teaching the neutral position aspect of claim 1, namely: a controller being configured to  change a position of the designed terrain in response to an operation of the first operating member when a performance condition is satisfied, the performance condition including the first operating lever being located in a neutral position. The examiner believes this aspect is taught by Griffith. 
The applicant also argues that the Hayashi reference cannot be combined with Griffith because Hayashi does not disclose a reason to combine. However, motivations to combine can come from elsewhere besides the cited art itself. In any case, the Hayashi art is not relied on in this Detailed Action. 
Due to applicant amendments the grounds for rejection have changed. Please see rejections below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, line 7 recites: a target shape of “a work.” This lacks written description because the specification refers to several different works, including a work object and a work vehicle. The claims filed May 21, 2018 and June 25, 2020 both used the term “work object” here, not simply “work.” Yet claim 1 only includes the term “work.” For examination purposes, the claim will be interpreted here as: work object. Claims 10 and 11 include the phrase “work object.” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Ogura et al. (U.S. Pat. Pub. No. US2003/0001751 A1) in view of Koch et al. (U.S. Pat. Pub. No. US2005/0085929 A1) in further view of Griffith et al. (U.S. Pat. No. 6,718,246 B2).

Regarding claims 1, 10, and 11 Ogura teaches:
A control system and method for a work vehicle (see Fig. 2 and paragraph 0051 for the hydraulic excavator 1) including a work implement (see Fig. 2 and paragraph 00851 for a front attachment 7), the control system comprising 
a first operating lever for the work implement (see Ogura, Fig. 1, items 303); 
a display configured to display information regarding the work vehicle (see Ogura, Fig. 2, item 41 and paragraph 0060); and 
a controller programmed to control the work implement based on a designed terrain indicating a target shape of a work (see the instant application, Fig. 4 and paragraph 0066-0067 for what a “target shape of a work object” is. Those paragraphs state that the “designed terrain” is a plurality of designed surfaces 41 of Fig. 4 that “indicate a target shape of an excavation object by the work implement 2.” The controller is “configured to perform an automatic control of the work implement 2 in consideration of the designed surfaces 41.” The “target shape” is therefore what the operator or controller of the work vehicle wants to shape the dirt into. With all that in mind see Ogura paragraph 0054 and Fig. 2 for the “control unit, item 50. According to paragraph 0007 of the instant application, the “designed terrain” is basically a target shape input into a computer. It is essentially or nearly synonymous with the target shape. As taught in paragraph 0066 of the instant application, the “designed terrain” can be seen in Fig. 4. With that in mind, see Ogura Fig. 6A-7A. See in Fig. 6B the “target excavation plane.” See paragraph 0027 for the machine controlling the work implement based on the target plane.), 
the controller being configured to 
cause the display to display a guidance screen showing a positional relationship between the designed terrain and the work implement (see paragraph 0027 and Ogura Fig. 6A-6B.), and to
cause the positional relationship shown on the guidance screen to change in response to the change of the position of the designed terrain in response to the operation of a touchscreen display (see Ogura, Fig. 6A and paragraphs 0071- 0072, a system for changing the gradient of the “target excavation plane” by hitting keys 43a-43e on a display. Specifically, keys 43c and 43d adjust the position of the target excavation plane. Note that, as taught in Fig. 6A, the position of the target excavation plane is displayed in screen 61. See paragraph 0073 for changing the depth of the target excavation plane in a similar way. Also note that  Fig. 6A has a dot that indicates the bucket position.” The “target excavation plane” can be moved up and down in Fig. 6A, screen 63.). 

a first operating member provided on the first operating lever 
the controller being configured to 
cause the positional relationship shown on the guidance screen to change in response to the change of the position of the designed terrain in response to the operation of the first operating member.
the controller being configured to  
change a position of the designed terrain in response to an operation of the first operating member when a performance condition is satisfied, the performance condition including the first operating lever being located in a neutral position. 
Yet Koch teaches:
a first operating member provided on the first operating lever (see Koch, Fig. 3, items 306-312); 
the controller being configured to 
cause the positional relationship shown on the guidance screen to change…in response to the operation of the first operating member (recall that the “first operating member” is A2 in Figure 9 according to paragraph 00105 of the specification of the instant application. The first operating member is essentially a button on a joystick. With that in mind see Koch, Fig. 2A, item 204 and paragraph 0023 for a control module 204 and an input device 202 that “may be…a joystick” and “may generate control signals for controlling the mechanical linkage 108” and also can control “the display 212.” See Fig. 3 for a joystick with buttons. See paragraph 0028 for the controller 204 allowing the operator to manipulate the display via the joystick input device, item 202. This includes selecting the “site profiles” display as discussed in paragraph 0037. See paragraph 0043 for the joystick also being capable of inputting specific characters and moving the cursor on the display screen.)
And Griffith teaches:
the controller being configured to  
change a position of the designed terrain in response to an operation of the first operating member when a performance condition is satisfied, the performance condition including the first operating lever being located in a neutral position (see Griffith, Fig. 2, in which there is an “N,” which is neutral according to the key, coming out of box 208, then a feature is selected in block 210. See also col. 4, lines 55-62. All this is in the context of developing an automatic control signal, which is the signal by which the bucket will automatically move. The overall invention in Griffith is directed to program repetitive tasks such as pushing dirt forward, lifting the bucket, and reversing, then repeating. This is discussed in col. 1, lines 13-34, and referred to as “repeat-pass spreading,” in col. 1, lines 55-56. To accomplish this, Griffith teaches not only having blade and height and depth limits, but incremental detents through which the work elements goes through until it reaches those limits. That is why col. 5, lines 44-47 refers to a “raise detent” and a “lower detent.” The machine can receive inputs that characterize the repeated movements, including the depth of the digging, and then the movements will be carried out automatically.).
In summary, Ogura teaches the claim limitation of a controller configure to “cause the positional relationship shown on the guidance screen to change in response to the change of the position of the designed terrain in response to the operation of the first operating member,” except that instead of pushing a button on a joystick the operator in Ogura must push a button on a touchscreen located in the cab. Is the difference between the two patentably distinct? Yes, because the specification of the instant application goes on at some length about how allowing an excavator operator to change the position of the design terrain from a button on the joystick prevents the operator from having to move his hand from the joystick, and thereby allows the designed terrain to be changed more easily. This reduces wasted motions and makes operating the excavator less complicated (see paragraphs 0005-0007). The overall work can therefore be of higher quality while reducing unwanted motions (see paragraph 0008-0009). Therefore there is a mechanical function of having the button on the joystick of the excavator that solves a stated problem and is therefore not merely design choice in which a device would perform equally well in either design. However, Koch teaches an excavator with a touch screen display and a joystick, and also specifically states that the reason for employing the buttons on the joystick is to solve the problem of the operator having to move her hands from joystick, which causes inefficiencies. To solve this Detailed Actions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system and method, as taught by Ogura, to add the additional features of a first operating member provided on the first operating lever and a controller being configured to cause the positional relationship shown on the guidance screen to change…in response to the operation of the first operating member, as taught by Koch. The motivation for doing so would be to reduce the inefficiencies in the work process by allowing the operator to keep her hands on the joystick,  as recognized by Koch (see Koch, paragraphs 0002-0003 and 0005-0006). 
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura and Koch, to add the additional features of a controller being configured to change a position of the designed terrain in response to an operation of the first operating member when a performance condition is satisfied, the performance condition including the first operating lever being located in a neutral position, as taught by Griffith. The motivation for doing so would be to initiate the beginning of changing the positional relationship between the designed terrain and the work implement from an initially neutral and fixed position, as recognized by Griffith (see col. 4, lines 35-63). 

Regarding claim 2, Ogura, Koch, and Griffith teach:

Ogura further teaches:
A control system wherein the controller is configured to 
change the position of the designed terrain by a predetermined distance in response to the operation of a touchscreen display (see Ogura, Fig. 13, step S157 and paragraph 0087-0088).
Yet Ogura and Griffith do not appear to explicitly further teach: Everything else in this claim.
However, Koch teaches:
A control system wherein the controller is configured to 
change the position of the designed terrain…in response to the operation of the first operating member (See paragraph 0028 for the controller 204 allowing the operator to manipulate the display via the joystick input device, item 202. This includes selecting the “site profiles” display as discussed in paragraph 0037. See paragraph 0043 for the joystick also being capable of inputting specific characters and moving the cursor on the display screen.)
In summary, Ogura teaches doing what this claim is claiming via a touchscreen display. And Koch teaches a joystick on an excavator that can input everything through a joystick that would otherwise be input through a touchscreen display. Therefore, Ogura and Koch teach this claim. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura, Koch, and Griffith, to add the additional features of the controller is configured to see Koch, paragraphs 0002-0003 and 0005-0006). 

Regarding claim 3, Ogura, Koch, and Griffith teach:
The control system according to claim 2.
Ogura further teaches:
A control system wherein the controller is configured to 
change the position of the designed terrain by the predetermined distance once each time the touchscreen display is operated.  (see Ogura, Fig. 13, step S157 and paragraph 0087-0088. Note that S157 says “increment depth.” As the depth is incremented, as shown in Fig. 6A, the target excavation plane can “move…vertically depending on setting.”).
Yet Ogura and Griffith do not appeal to explicitly further teach: Everything else in this claim.
However, Koch teaches:
A control system wherein the controller is configured to 
change the position of the designed terrain…in response to the operation of the first operating member (See paragraph 0028 for the controller 204 allowing the operator to manipulate the display via the joystick input device, item 202. This includes selecting the “site profiles” display as discussed in paragraph 0037. See paragraph 0043 for the joystick also being capable of inputting specific characters and moving the cursor on the display screen.)
In summary, Ogura teaches doing what this claim is claiming via a touchscreen display. And Koch teaches a joystick on an excavator that can input everything through a joystick that would otherwise be input through a touchscreen display. Therefore, Ogura and Koch teach this claim. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura, Koch, and Griffith, to add the additional features of the controller is configured to change the position of the designed terrain in response to the operation of the first operating member, as taught by Koch. The motivation for doing so would be to reduce the inefficiencies in the work process by allowing the operator to keep her hands on the joystick,  as recognized by Koch (see Koch, paragraphs 0002-0003 and 0005-0006). 

Regarding claim 4, Ogura, Koch, and Griffith teach:
The control system according to claim 2.
Ogura further teaches:
A control system further comprising Page 2 of 9Appl. No. 15/984,759 Amendment dated January 5, 2021 Reply to Office Action of October 7, 2020 
an input device connected to the controller, the controller being configured to change the predetermined distance in response to an operation of the input device (see Ogura, Fig. 2, item 39). 

Regarding claim 5, Ogura, Koch, and Griffith teach:
The control system according to claim 2.

A control system wherein
the predetermined distance is a fixed value (see Ogura, paragraph 0073).  

Regarding claim 6, Ogura, Koch, and Griffith teach:
The control system according to claim 1.
Ogura further teaches:
A control system further comprising 
a second operating member (see Ogura, Fig. 4, item 43b and paragraph 0061), 
the controller being configured to 
the change of the position of the designed terrain in response to the operation of the second operating member being different from the change of the designed terrain in response to the operation of the first operating member (see Ogura, Fig. 4, item 43 and paragraph 0073. Note that 43a moves the design terrain up and 43b moves it down.), 
the controller being configured to 
change the position of the designed terrain upward in response to the operation of the first operating member and downward in response to an operation of the second operating member (see Ogura, Fig. 4, item 43 and paragraph 0073. Note that 43a moves the design terrain up and 43b moves it down.).
Yet Ogura and Koch do not appear to further teach:

However, Griffith teaches:
the controller being configured to 
change the position of the designed terrain in response to an operation of the second operating member when the performance condition is satisfied (see Griffith, Fig. 2, in which there is an “N,” which is neutral according to the key, coming out of box 208, then a feature is selected in block 210. See also col. 4, lines 55-62. If the raise or lower is engaged, the automatic control of the vehicle will not be permitted to be input. In contrast, if the input is in neutral, then inputs for controlling the excavator can begin.).
It would also have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura and Koch, to add the additional features of the controller being configured to change the position of the designed terrain in response to an operation of the second operating member when the performance condition is satisfied, as taught by Griffith. The motivation for doing so would be to initiate the beginning of changing the positional relationship between the designed terrain and the work implement from an initially neutral and fixed position, as recognized by Griffith (see col. 4, lines 35-63). 

Regarding claim 7, Ogura, Koch, and Griffith teach:
The control system according to claim 6.
Ogura further teaches:

change the position of the designed terrain upward by a predetermined distance in response to the operation of the first operating member, and the controller is configured to change the position of the designed terrain downward by the predetermined distance in response to the operation of the second operating member (see Ogura, Fig. 4, item 43 and paragraph 0073. Note that 43a moves the design terrain up and 43b moves it down.).

Regarding claim 8, Ogura, Koch, and Griffith teach:
The control system according to claim 6.
Yet Ogura and Griffith do not appear to further teach:
The control system wherein 
the second operating member is provided on the first operating lever. 
However, Koch teaches: 
The control system wherein 
the second operating member is provided on the first operating lever (see Koch, Fig. 3, which has more than one button). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura, Koch, and Griffith, to add the additional features of a control system wherein the second operating member is provided on the first operating lever, as taught by Koch. The motivation for doing so would be to reduce the inefficiencies in the work process by see Koch, paragraphs 0002-0003 and 0005-0006). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ogura in view of Koch in further view of Griffith, in further view of Kanari et al. (U.S. Pat. Pub. No. US2018/0030694 A1). 
Regarding claim 9, Ogura, Koch, and Griffith teach:
The control system according to claim 6. 
Yet Ogura, Koch, Griffith does not appear to further teach everything else in this claim. 
However, Kanari teaches
A control system, further comprising 
a second operating lever, the second operating member being provided on the second operating lever (a great deal of excavators have multiple levers with buttons. For one, see Kanari, Fig. 15, items 4a-4f, and paragraph 0039 for the operation levers having multiples switches on them.) 
the performance condition further including the second operating lever being located in a neutral position (see Kanari Fig. 8, and “no” out of S100, and paragraph 0059. If the levers are not outputting a signal, i.e. in neutral, then the process can go to step S120, in which, as described in paragraph 0095, the target surface is set.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system, as taught by Ogura, Koch, see paragraphs 0011). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Another close prior art of record is Fujishima (US 2005/0027410 A1), who repeatedly, as in paragraphs 0082-0083, refers to the panel computer 45 that “automatically selects one of the small plane surfaces constituting the three-dimensional target landform.” In this way “the operator is released from the operation of setting the target excavation surface.” However, all of that is in the “automatic teaching mode.” 
As covered in Fig. 16 and paragraphs 0095, in “manual” selection mode, the operator can point the bucket toward an excavation surface then push a manual selecting switch 48d to directly select the excavation surface nearest the bucket. When that happens the controller is program to “display it [the selected surface] as the target excavation surface (step S345).” The side view of this, according to paragraph 0096, is shown in Fig. 8. Fig. 8 is discussed in more detail in paragraphs 0073-0074, in which the screen 46b represents a side view of selected “target excavation surface TG.” Paragraph 0099 goes on to teach that “when there are plural small plane surfaces 
Yet Fujishima does not teach a controller configured to “change of the position of the designed terrain in response to the operation of the first operating member.” In Fujishima, a different design terrain, or “target excavation surface,” can be selected, although this requires moving the entire bucket, which does not occur when the system is in neural. But the position of the target excavation surface, or design terrain, cannot be changed in Fujishima. As taught in paragraph 0069, the “three-dimensional positions of the three-dimensional target landform” are “stored in the predetermined memory in advance.” The same point is made in paragraph 0070 and elsewhere. The operator can select different pieces of this target landform (see paragraphs 0082-0083), and in doing so, the display, 46b, will change, but the operator cannot change the position of the designed terrain itself. 
This may seem like splitting hairs, but the examiner does not view it that way. The clear teaching of the claims of the instant application, which is supported by the specification, is that the entire designed terrain changes at the push of a button. This is why paragraphs 0083-0084 and Figs. 11-13 of the instant application show the display displaying the designed surface 41 moving up and down when button A2 is pushed. It is clear from Fig. 11 that not only is designed surface 41 moving, but the entire plurality of surfaces that form the “designed terrain” is moving at the touch of a button (see paragraph 0066). 

Another close prior art of record is Nomura ‘712 (US20140100712 A1). See Fig. 10 and paragraphs 0092-0093 for surface 70 being the “target surface.” See Fig. 10 and paragraphs 0097-0098 for the operator being able to “change the predetermined distances tu and td” and by doing so changing range AI. However, AI is based on design surface 70. This is not changing the design surface, but only changing the tolerances on either side of surface 70 within which the bucket digs is changeable. Paragraphs 0122-0123 states that the target surface itself can be changed. Yet these 
Another close prior art of record is Edara et al. (US2014/0180444 A1). See Fig. 4 and paragraph 0048 for a discussion of “final design plane 112,” cut 113, carry surface 116, and “target profile 120 defined by the planning system 48,” which “may direct the blade 16 to move along the cut 114…to move along the carry surface 116.” See paragraph 0071 for there being several target profiles, or several passes over the dirt made, before reaching the final design plane 112. 
See paragraph 0085-0086 for the operator inputting all the parameters by which the machine digs. The discussion in paragraph 0086 indicates that the amount of material to remove with each pass of target profile 120 can be adjusted. If the material is hard, perhaps less material will be removed each pass compared to if the material is soft. The disclosure does not say how this change in amount will be input, but perhaps there is a switch or button. The disclosure does not mention a “switch” or “button” or even a joystick specifically, though paragraph 0029 teaches that the cab contains “input devices through which the operator issues commands to…operate various elements associated with the machine.” Most of the invention, as taught in paragraph 0024, is a system that operates “without the need for human operator input,” though it can be operated semi-autonomous or manually as taught in paragraph 0024 and 0029. Edara 
Fig. 5 and paragraph 0051  teach that “the final design plane 112 may be entered by an operator.” Paragraphs 0052-0053 teaches that the first portion 121 of the target profile 120 can also be entered manually into the controller, and the shape of the carry surface 116 below the uppermost surface 124 can also be entered. These surfaces can be seen in Fig. 4. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841.  The examiner can normally be reached on M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA/CANADA) or 571-272-1000.

/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        


/DONALD J WALLACE/Primary Examiner, Art Unit 3665